PER CURIAM.
In the above numbered and entitled cause comes the appellant, the United States of America and the appellees George C. Fraser and others and file a joint stipulation that the judgment of the District Court in this case be reversed and the cause remanded to the District Court with instructions to enter judgment for the United States against Las Norias Cattle Co. in the amount of $267.50 with interest at 6 per centum per annum from September 11, 1941 (the date when the deposited amounts were withdrawn) until paid.
Pursuant to said stipulation, it is ordered and adjudged by this Court that the judgment of the District Court in this case be reversed and the cause remanded to the District Court with instructions to enter judgment for the United States against Las Norias Cattle Co. in the amount of $267.50 with interest at 6 per centum per annum from September 11, 1941 (the date when the deposited amounts were withdrawn), until paid.
Amended Judgment.
On further consideration of the stipulation and amended stipulation that the judgment of the District Court in this case be reversed and the cause remanded to the District Court with instructions to enter judgment for the United States against Las Norias Cattle Co. in the amount of $267.50 with interest at 6 per centum per annum from September 11, 1941 (the date when the deposited amounts were withdrawn), until' paid;
It is ordered that the judgment heretofore entered by this Court on January 26, 1943, be, and the same is hereby, amended so as to show that the parties did not agree that interest should run from September 11, 1941 (the date when the deposited amounts were withdrawn), until paid, but that the Court so held, as a matter of law on the facts agreed to by the parties. This does not alter the effect of the judgment heretofore entered, but alters the recital therein that it was entered entirely pursuant to stipulation.